Howe, J.
Suit on a promissory note made by defendant. Defense, a general denial, want of consideration and misrepresentation by plaintiffs. Judgment for plaintiffs -and appeal by defendant.
The defense does not appear to be established by tbe evidence, but wo think there is a small error in the judgment in giving interest upon the note at the rate of six per cent, per annum, according to the law of Tennessee. It is true the note was dated in Tennessee, but it was by its terms made payable in New Orleans. In tbe absence, therefore, of any express stipulation as to the rate of interest, the rate is determined by the law of Louisiana. 13 L. 92; 8 N. S. 34.
It is therefore ordered that the judgment appealed from be amended by reducing the rate of interest therein provided to five per cent, per annum; that, as thus amended, the judgment be affirmed, and that plaintiffs pay costs of appeal.